DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/03/2022 has been entered. Claim 1 has been amended. Claims 1 - 3 are pending in the application.

Response to Arguments
Applicant's arguments filed 11/03/2022, have been fully considered and entered but are not persuasive/moot because the arguments do not apply to any of the references being used in the current rejection.
Please note: The examiner keeps the double patent in record based on the applicant’s request.
Main Argument
In particular, Applicant submits that Lee, Jin, and Coban fail to teach or suggest that, when the right coding unit is decoded prior to the left coding unit, among the horizontally neighboring coding units, according to the second order, determining a context model for the left coding unit based on whether a width or a height of the right coding unit is greater than a width or a height of the left coding unit; obtaining, from the bitstream, split information of the left coding unit, by performing entropy decoding using the context model; and when the split information indicates a split of the left coding unit, splitting the left coding unit into two or three coding units, vertically or horizontally; and when the split information indicates a non- split of the left coding unit, decoding the left coding unit".
Reply
The arguments are mainly attacking each reference individually. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
HAN  teaches a right coding unit is decoded prior to a left coding unit (In addition, the non-square transform blocks in the vertical and horizontal directions may be coded in order from right to left, and from top to bottom [0187]; Fig. 16C).
COBAN teaches determining a context model for the current coding unit based on whether a width or a height of the adjacent coding unit is greater than a width or a height of the current coding; obtaining (represent the current depth), from the bitstream, split information of the current coding unit, by performing entropy decoding using the context model; and when the split information indicates a split of the current coding unit, splitting the current coding unit; and when the split information indicates a non-split of the current coding unit, decoding the current coding unit. 
(the CU split flag context as follows: uiCtx=splitFlagLeftCU+((uiDepth>>1)<<1); (2)  where uiDepth is the depth of the current CU whose split flag value is being coded. The symbol >> denotes a bit-wise right shift while the symbol << denotes a bit-wise left shift. The depth of the current CU (i.e., the value of uiDepth) may have four values: 0, 1, 2, and 3 [0064][0065]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patentable over claim 20 of U.S. Patent No. 16345950 in view of SUNWOO et al. (US 20160309145 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same components: (I) obtaining split information indicating whether to split a current coding unit to be decoded; (II) when the split information indicates to split the current coding unit, splitting the current coding unit into at least two lower coding units; (III) obtaining decoding order information indicating an encoding order in which the at least two lower coding units of the current coding unit are encoded; and (IV) decoding the at least two lower coding units according to the decoding order. SUNWOO further teaches a most probable mode (MPM) list of the coding unit by using the intra prediction mode of the neighboring coding unit; and performing intra-prediction on the coding unit by using an intra prediction mode selected from the MPM list ([0019]-[0020]); so as to reduce computational complexity, thereby improving encoding efficiency [0009].
Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patentable over claim 1 of the parent case U.S. Patent No. 16467411 in view of COBAN et al. (US 20140003532 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same components: (I) obtaining split information indicating whether to split a current coding unit to be decoded; (II) when the split information indicates to split the current coding unit, splitting the current coding unit into at least two lower coding units; (III) obtaining decoding order information indicating an encoding order in which the at least two lower coding units of the current coding unit are encoded; and (IV) decoding the at least two lower coding units according to the decoding order. 
COBAN teaches obtaining (represent the current depth), from the bitstream, split information of the current coding unit, by performing entropy decoding using the context model; and when the split information indicates a split of the current coding unit, splitting the current coding unit; and when the split information indicates a non-split of the current coding unit, decoding the current coding unit ([0064][0065]), so as to remove inter-row dependencies for parsing the CU split flag (COBAN [0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable by LEE et al. (US 20190327476 A1) hereinafter LEE in view of HAN et al. (US 20200296403 A1) hereinafter HAN and further in view of COBAN et al. (US 20140003532 A1), hereinafter COBAN.
Regarding claim 1,
HELLE teaches a video decoding method (a method and device for encoding/decoding an image [0005]) comprising: 
obtaining, from a bitstream, encoding order information (Figs. 5-6), indicating a decoding order of at least two coding units split from a current coding unit, the at least two coding units including horizontally neighboring coding units; determining a decoding order of the at least two coding units based on the encoding order information, and decoding the horizontally neighboring coding units (When the current block is divided using the binary tree structure, the current block is divided into two sub blocks [0180]-[0187]; Fig. 5A-F); splitting the coding unit into two or three coding units, vertically or horizontally (When the current block is divided using the triple tree structure, the current block is divided into three sub blocks. [0188]-[0196]; Fig. 6A-F).
LEE did not explicitly teach a right coding unit is decoded prior to a left coding unit; and determining a context model for the current coding unit based on whether a width or a height of the adjacent coding unit is greater than a width or a height of the current coding; obtaining, from the bitstream, split information of the current coding unit, by performing entropy decoding using the context model; and when the split information indicates a split of the current coding unit, splitting the current coding unit; and when the split information indicates a non-split of the current coding unit, decoding the current coding unit. 
HAN  teaches a right coding unit is decoded prior to a left coding unit, the entropy decoding for the left coding unit is performed based on context information of the right coding unit of the current coding unit (In addition, the non-square transform blocks in the vertical and horizontal directions may be coded in order from right to left, and from top to bottom [0187]; Fig. 16C).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of HAN to the teachings of LEE. The motivation for such an addition would be to improve coding efficiency, by enabling scanning order from right to left for non-square blocks (HAN [0001][0024]).
The combination of LEE and HAN did not explicitly teach determining a context model for the current coding unit based on whether a width or a height of the adjacent coding unit is greater than a width or a height of the current coding; obtaining, from the bitstream, split information of the current coding unit, by performing entropy decoding using the context model; and when the split information indicates a split of the current coding unit, splitting the current coding unit; and when the split information indicates a non-split of the current coding unit, decoding the current coding unit. 
COBAN teaches determining a context model for the current coding unit based on whether a width or a height of the adjacent coding unit is greater than a width or a height of the current coding; obtaining (represent the current depth), from the bitstream, split information of the current coding unit, by performing entropy decoding using the context model; and when the split information indicates a split of the current coding unit, splitting the current coding unit; and when the split information indicates a non-split of the current coding unit, decoding the current coding unit. 
(the CU split flag context as follows: uiCtx=splitFlagLeftCU+((uiDepth>>1)<<1); (2)  where uiDepth is the depth of the current CU whose split flag value is being coded. The symbol >> denotes a bit-wise right shift while the symbol << denotes a bit-wise left shift. The depth of the current CU (i.e., the value of uiDepth) may have four values: 0, 1, 2, and 3 [0064][0065]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of COBAN to the teachings of LEE and HAN. The motivation for such an addition would be removing inter-row dependencies for parsing the CU split flag (COBAN [0065]).

Regarding claim 2 “decoding device”, claim 3 “encoding method”, are rejected under the same reasoning as claim 1, where LEE teaches encoder/decoder device/method [0005].

Conclusion
References found but not used: 
Chuang (US 20180109814 A1) [Fig. 1) teaches symmetrical and unsymmetrical block splitting and can be used, instead of LEE OR HELLE. 
Amin Zheng, Oscar C. Au, Yuan Yuan, Haitao Yang, Jiahao Pang, Yonggen Ling, “INTRA PREDICTION WITH ADAPTIVE CU PROCESSING ORDER IN HEVC”, IEEE International Conference on Image Processing (ICIP), pp. 3724-3728, 2014 (Fig. 4), teaches adaptive processing order “right-left order” and can be used instead of HAN OR JIN.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419